Judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of violating subdivision 1 of section 65 of the Alcoholic Beverage Control Law (selling an alcoholic beverage to a person under, the age of eighteen years), reversed on the law, the information dismissed and the fine remitted. The testimony offered on behalf of the People was so vague, inconsistent and contradictory that it failed to establish the guilt of the defendant beyond a reasonable doubt. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.